DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-22 and 29, drawn to an isolated monoclonal antibody specific for a MERS-CoV spike protein, classified in class A61K	39/395.
II. Claims 23-28, drawn to a method of preventing disease or disorder caused by a MERS-CoV, classified in class A61K 49/00.
	III. Claims 30-32, drawn to a method of detecting the presence of MERS-CoV in a sample, classified in class A61K 49/0004.

The inventions are independent or distinct, each from the other because:
Invention I and Inventions II and III are related as product and processes of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the claimed MERS-CoV specific antibody may be used in the claimed method of preventing a disease or disorder caused by MERS-CoV (invention II), or may be used in a method of detecting the presence of MERS-CoV in a sample (invention III).  Because the claimed product may be used in alternative methods, they are distinct from the claimed methods.
II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not disclosed as capable of being used together because invention II is drawn to method of preventing a disease or disorder caused by MERS-CoV (invention II), or may be used in a method of detecting the presence of MERS-CoV in a sample (invention III).  Inventions II and III also have different steps, components and purposes and therefore, are distinct.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to the following patentably distinct species different amino acid positions of spike proteins and different antibodies. The species are independent or distinct because the specific amino acid region/position of the spike protein include distinct locations within a spike protein of MERS-CoV and alterations to each location impart a distinct structural and chemical change to said protein; and the specific antibody (heavy and light chain combination) each comprise distinct CDRs and variable chains, which recognized distinct epitopes and possess different binding affinities.  In addition, these species are not obvious variants of each other based on the current record.

A)    A specific amino acid region/position of the spike protein, as stated in claims 3, 4, 14 and 15.
B)    A specific antibody (heavy and light chain combination) as stated in claims 10, 11, 21 and 22.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
because the specific amino acid region/position of the spike protein include distinct locations within a spike protein of MERS-CoV and alterations to each location impart a distinct structural and chemical change to said protein; and the specific antibody (heavy and light chain combination) each comprise distinct CDRs and variable chains, which recognized distinct epitopes and possess different binding affinities.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN P BLUMEL/             Primary Examiner, Art Unit 1648